AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                           for the
                                                Southern District of Indiana       []

                           Lon Shaver                           )
                             Plaintiff                          )
                                 V.                             )     Case No. 1 :18-cv-3871
      PALLADIUM-ITEM a/k/a GANNETT CO., INC.                    )
                             Defendant                          )




                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff. Lori Shaver


Date:           12/07/2018                                                               Isi Kenyatta P. Cox
                                                                                          Attorney's signature


                                                                                     Kenyatta P. Cox 25730-89
                                                                                      Printed name and bar number



                                                                                        814 East Main Street
                                                                                        Richmond, IN 47374
                                                                                                Address


                                                                                      - - kcoxworksuprcom
                                                                                             E-mail address


                                                                                            (765) 373-9360
                                                                                            Telephone number


                                                                                            (765) 373-9360
                                                                                              FAX number
